Citation Nr: 1525763	
Decision Date: 06/16/15    Archive Date: 06/26/15

DOCKET NO.  14-08 497	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Anchorage, Alaska


THE ISSUES

1.  Entitlement to service connection for a right knee disability.

2.  Entitlement to service connection for a psychiatric disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

 James R. Siegel, Counsel
INTRODUCTION

The appellant is a Veteran who served on active duty from September 1988 to September 2000 and from May to December 2009.  He had additional service in the Reserves.  These matters are before the Board of Veterans' Appeals (Board) on appeal from a November 2012 rating decision by the Anchorage, Alaska Department of Veterans Affairs (VA) Regional Office (RO).  In March 2015, a videoconference hearing was held before the undersigned; a transcript is in the record.  

The issue of service connection for a psychiatric disability is being  REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


FINDING OF FACT

The Veteran's preexisting right knee disability is reasonably shown to have increased in severity (been aggravated) during service.


CONCLUSION OF LAW

Service connection for a right knee disability is warranted.  38 U.S.C.A. §§ 1110, 1111, 1131, 1153, 5107 (West 2002); 38 C.F.R. § 3.306 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA redefined VA's duties to notify and assist a VA claimant in the development of a claim.  It applies in the instant case.  However, as this decision grants the benefit sought, there is no reason to belabor the impact of the VCAA on the matter, as any notice or duty to assist omission is harmless.  

Legal Criteria, Factual Background and Analysis

The Board has reviewed all of the evidence in the Veteran's record.  Although the Board is required to provide reasons and bases supporting its decision, there is no need to discuss each item of evidence in the record.  The Board will summarize the pertinent evidence as deemed appropriate, and the Board's analysis will focus specifically on what the evidence of record shows, or does not show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).

An October 1987 medical history report notes the Veteran had cartilage removed from his right knee prior to service.  The physician's summary notes that he had a full recovery and there were no complications or sequelae.  The lower extremities were normal on examination in October 1987.  The Veteran's service treatment records (STRs) show that in February 1993 he reported he fell on his right kneecap the previous month.  He still had pain.  The assessment was patella pain of unknown etiology.  X-rays of the right knee revealed mild patellofemoral degenerative joint disease.  In March 1993, the Veteran's knee was stable, but there was mild discomfort when pressure was applied to the kneecap.  There was full range of motion and no tenderness.  The assessment was knee pain.  In June 1993, he stated the knee had not hurt a lot in the last few weeks, but that he still had some discomfort.  The assessment was mild degenerative joint disease (DJD).  On July 1995 periodic examination, the lower extremities were normal. 

An April 2001 medical history report shows the Veteran reported right knee surgery prior to service, but that he had no problems since then.  It was noted he had no limitations.  

Service department records show that when the Veteran was seen in September 2010, it was noted he had been on profile for more than one year.  He stated he had been very active following the surgery.  An examination showed the right knee was stable with minor pain.  The assessment was osteoarthritis of the knee.  It was noted that the Veteran had benefited from low impact activity and did not feel he could increase his activity.  The examiner noted the Veteran remained unable to do high impact activity.  

On November 2012 VA examination of his right knee, the Veteran reported he sustained an injury running track when he was 13 years old.  He had open meniscus surgery.  He stated he had pain over the years and had been on a running profile since 2008.  His symptoms included pain on arising or after sitting for too long.  The diagnosis was right knee osteoarthritis.  Based on a review of the record, the examiner opined that the Veteran's right knee disability clearly and unmistakably existed prior to service and clearly and unmistakably was not aggravated beyond its natural progression in service.  The examiner noted that the Veteran had open surgery on the right knee in childhood and the normal osteoarthritic process was seen in the knee.  This was expected given the surgery at that age.  The examiner also stated arthritic changes were noted in February 1993. The examiner reiterated the fact that open knee surgery always leads to osteoarthritis.

In February 2013, E. T. Powell, IV, M.D., stated that he had treated the Veteran for right knee pain which was exacerbated by running.  The impression was right knee osteoarthritis secondary to open meniscectomy and activities.  Dr. Powell commented that he believed the Veteran's activities in service, to include running, had probably exacerbated the progression of his right knee osteoarthritis.  

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. §  1110; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires evidence of: (1) a current disability (for which service connection is sought); (2) incurrence or aggravation of a disease or injury in service; and (3) a nexus between the claimed disability and the disease or injury in service.  See Shedden v, Principi, 381 F.3d 1153, 1166-1167 (Fed. Cir. 2004).

Under the governing criteria, every veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by service.  38 U.S.C.A. § 1111.  

For purposes of aggravation of a preexisting injury, such aggravation will be said to have occurred where there is an increase of disability during active military, naval or air service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306; Paulson v. Brown, 7 Vet. App. 466, 468 (1995).  Clear and unmistakable evidence is required to rebut the presumption of aggravation where the pre-service disability underwent an increase in severity during service.  Aggravation may not be conceded, however, where the disability underwent no increase in severity during service.  38 C.F.R. § 3.306(b).  See Falzone v. Brown, 8 Vet. App. 398, 402 (1995) (holding that the presumption of aggravation created by section 3.306 applies only if there is an increase in severity during service); Akins v. Derwinski, 1 Vet. App. 228, 232 (1991).  Temporary flare-ups, even in service, will not be considered sufficient to establish an increase in severity unless the underlying condition, as contrasted to the symptoms, is worsened.  See Daniels v. Gober, 10 Vet. App. 474, 479 (1997).

If a preexisting disorder is noted upon entry into service, the Veteran cannot bring a claim for service connection for that disorder on a direct-incurrence basis, but the Veteran may bring a claim for service-connected aggravation of that disorder.  In that case, section 1153 applies and the burden falls on the Veteran to establish aggravation.  See Jensen v. Brown, 19 F.3d 1413, 1417 (Fed. Cir. 1994).  If the presumption of aggravation under section 1153 arises, the burden shifts to the government to show a lack of aggravation by establishing "that the increase in disability is due to the natural progress of the disease."  38 U.S.C.A. § 1153; see also 38 C.F.R. § 3.306; Jensen, 19 F.3d at 1417.

Since it was noted that the Veteran had right knee surgery prior to service, the presumption of soundness at entrance does not attach in this case.  See Wagner v. Principi, 370 F. 3d 1089 (Fed. Cir. 2004).  [However, as the right was not causing any functional impairment at the time; was non-disqualifying fir service, the baseline level of disability is that there was none.]  With respect to the service connection claim based on aggravation, the issue in this case is whether the Veteran's preexisting right knee disability chronically increased in severity during service.  

To support a finding of aggravation, the evidence must establish that the underlying pathology increased in severity during service.  The occurrence of symptoms, in the absence of an increase in the underlying pathology, does not constitute aggravation of the disability.  Davis v. Principi, 276 F.3d 1341, 1345 (Fed. Cir. 2002); 38 C.F.R. § 3.306(a).  As noted above, the STRs show the Veteran was seen on several occasions from February to June 1993 for complaints involving the right kneecap.  X-rays in February 1993 found arthritis (notably, not shown at entrance).  The Board acknowledges that the remainder of the STRs is silent for complaints or findings concerning the right knee, and that in April 2001, he indicated that he had no right knee problems.  The record also shows that he had right knee symptoms in the Reserves, and was on profile in 2010.  He could not perform high impact activity.

There are conflicting medical opinions in the record.  A VA physician concluded that the Veteran's right knee arthritis preexisted service and was not aggravated therein.  His rationale was that the surgery the Veteran had always leads to arthritis.  In contrast, Dr. Powell, the Veteran's private physician, opined that the activities in service most likely exacerbated the progression of the right knee condition.  The VA examiner did not expressly consider the Veteran's activities in service, which included running (i.e., whether such activities accelerated or exacerbated the progression of the disability).  There is no indication in the record that the arthritis that was noted in February 1993 was present prior to service.  The Board concludes, therefore, that the opinion of Dr. Powell is more probative and persuasive.  Accordingly service connection for a right knee disability, to included DJD, is warranted..  




ORDER

Service connection for a right knee disability, to include DJD, is granted.


REMAND

AT the March 2015 videoconference hearing before the undersigned, the Veteran testified that he did not seek treatment for psychiatric problems during service because of the impact it would have had on his career.  His March 2014 substantive appeal refers to treatment he has received for depression following service.  Service department records show his mood was euthymic in March 2010.  The Veteran served in the Reserves; it is not clear that all medical records from such service have been associated with the record (any such records are of record, and must be secured).

Notably, since the Board has granted service connection for a right knee disability, a secondary service connection theory of entitlement  previously not for consideration must now be considered (and requires development for a medical opinion)..

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should secure for the record any outstanding STRs from the Veteran's service with the Reserves.

2.  The AOJ should ask the Veteran to identify any (and all) providers of evaluation and/or treatment he has received for a psychiatric disability since his discharge from service, and to submit authorization forms for VA to secure records of any such private evaluations and treatment.  The AOJ should secure complete clinical records of the evaluations and treatment from the providers identified.
3.  Thereafter, the AOJ should arrange for a psychiatric evaluation of the Veteran to determine the nature and likely etiology of any current psychiatric disability.  The Veteran's VA record must be reviewed by the examiner in conjunction with the examination.  The examiner should identify the Veteran's psychiatric disability by diagnosis(es), and for each psychiatric disability entity diagnosed opine whether it is at least as likely as not (a 50% or higher probability) that such disability is related to (was incurred in, or aggravated by, his active duty service, or was caused or aggravated by a service connected disability (to include of the right knee).  


The examiner must include rationale with all opinions.

4.  The AOJ should then review the record and readjudicate the remaining  claim.  If it remains denied, the AOJ should issue an appropriate supplemental statement of the case and afford the Veteran and his representative opportunity to respond before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


